Citation Nr: 0609686	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision.  

The veteran indicated on the VA Form-9 that he wanted a local 
Board hearing.  However, two letters received in June 2004 
(from the veteran and his physician) indicated that he would 
be unable to attend the July 2004 scheduled hearing due to 
paraplegia from a spinal cord injury.  Another hearing was 
scheduled for November 2004, but in an October 2004 letter, 
the veteran indicated that he was unable to attend.  The 
veteran has not requested the hearing to be rescheduled.

FINDING OF FACT

A chronic low back disorder was first diagnosed many year as 
after service and no competent evidence links this disability 
to service.  

CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current, chronic disability 
results from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110.   Essentially, "service 
connection" may be proven by evidence, establishing that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through application of 
statutory presumptions, 38 C.F.R. §§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  Continuity of symptoms must be established when 
the condition noted in service (or presumptive period) is 
not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38. C.F.R. 
3.303(b).  To establish a chronic disease, the veteran must 
provide sufficient evidence to identify the disease, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  38 C.F.R. 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  

Service medical records reflect the veteran was seen 
September 22, 1968 for back and chest pain after lifting a 
bunk.  Examination revealed some spasm of the thoracic 
paravertebral muscles.  The next day, the veteran was seen 
for complaints of low back pain "x 4 years."  X-rays, 
however, were noted to be negative and the veteran was given 
an exercise sheet.  Thereafter, the service medical records 
are silent as to any further complaints, and the veteran 
denied ever having back trouble of any kind in a medical 
history report he prepared in connection with his service 
discharge in April 1970.  Examination at that time also 
revealed the spine was normal upon clinical evaluation.  

Post-service, the veteran was next treated for his back in 
1987, following a motor vehicle accident.  That injury, 
however, was to the thoracic spine, and the lumbar and sacral 
spine segments were considered normal.  Then in October 1998 
(30 years from his last treatment for low back pain in the 
service), he was treated for complaints of low back pain.  
The examiner suspected bulging lumbar discs.  Thereafter, the 
evidence reflects that he was periodically treated for low 
back pain  including, a July 2001 visit, in which the 
examiner diagnosed the veteran with a lumbar strain, and a 
November 2002 visit in which a X-ray report indicated mild 
arthritis of the low back.  Most recently, the veteran 
sustained a spinal cord injury in 2004, resulting in 
paraplegia.

Although the veteran reportedly suffered a back injury during 
his military service, according to the evidence, that injury 
appeared to be acute in nature and not chronic in that it 
appeared to resolve itself because he did not have complaints 
or seek treatment for his back until 19 years later in 1987 
when he sustained an injury to his back due to a motor 
vehicle accident.  Furthermore, the injury sustained in 1987 
was to his thoracic spine and not his low back.  In fact, 
objective findings of his low back in July 1987 indicated 
that it was normal, and there was a normal LS (lumbosacral) 
spine series.  He was not treated for low back complaints 
until 1998, more than 30 years from his initial treatment for 
low back pain.  The evidence simply does not reflect a 
pattern of continuity or chronicity.  Moreover, there is no 
medical evidence linking his current low back disability with 
his military service.

Therefore, as the preponderance of the evidence is against 
finding that the veteran's current low back disability is 
related to his military service, the claim is denied.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2002 letter, VA advised the veteran of the first, 
second and third elements required by Pelegrini II.  He has 
not been asked to provide "any evidence in [his] possession 
that pertains to the claim," but has been effectively 
informed of the need to do so.  The March 2002 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  In addition, a June 2003 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Further, 
while it has recently been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded, and 
this notice was not provided, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  This is 
because as concluded above, the preponderance of the evidence 
is against the veteran's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  There are no indications that 
relevant records exist that have not been obtained.  VA has 
satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


